PER CURIAM.
During the period in which the appellee was serving as a probationary promotee in the position of lieutenant in the Metropolitan Dade County Department of Public Safety, he was notified that for certain stated disciplinary reasons he was demoted, and suspended for 20 days. The notice authorized an appeal by him to the Personnel Advisory Board from the suspension. His effort to appeal the demotion was rejected on the ground that there was no jurisdiction therefor. Appellee filed suit for declaratory decree, for determination of his right to appeal. The trial court ruled the probationary employee was entitled to appeal, under the applicable ordinances and rules. We agree. The trial court’s opinion and judgment dealt fully with the pertinent regulations, and we observe no need to set them out and reanalyze them here.
Affirmed.